Citation Nr: 0022798	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  00-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased evaluation for prostate cancer, 
status post prostatectomy, currently rated 10 percent 
disabling, to include entitlement 
to special monthly compensation (SMC) due to the loss of use 
of a creative organ.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant retired from active military service in 
December 1983 with more than 20 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

After reviewing the claims file, the Board has determined 
that the appellant's claim for an increased evaluation for 
his service-connected prostate cancer, status post 
prostatectomy, necessarily includes the question of whether 
his erectile dysfunction/impotency entitles him to SMC as a 
result of the loss of use of a creative organ.  See Akles v 
Derwinski, 1 Vet. App. 118 (1991).  Therefore, the Board's 
decision will also address that aspect of his claim.  


FINDINGS OF FACT

1.  The appellant's prostate cancer, status post 
prostatectomy, is manifested by incontinence that requires 
him to change his clothes approximately two times a day.  

2.  The appellant is totally impotent as a result of the 
radical prostatectomy he underwent in September 1997 for his 
service-connected prostate cancer.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent evaluation for 
prostate cancer, status post prostatectomy, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7528 (1999).  

2.  The criteria for special monthly compensation by reason 
of loss of use of a creative organ have been met. 38 U.S.C.A. 
§§ 1114(k), 5107 (West 1991); 38 C.F.R. § 3.350(a)(1)(i) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
in September 1983 for a complaint of a sensation of 
incomplete voiding, and that he gave a history of dysuria 
over the past two months.  The diagnosis was prostatitis.  

Postservice medical records show that C. B. Huckaby, M.D., 
indicated in a January 1997 medical record that the appellant 
had prostate cancer.  He underwent a transurethral resection 
of the prostate (TURP) in July 1997 for outlet obstruction 
secondary to prostatism, and subsequently underwent a radical 
retropubic prostatectomy in September 1997.  

At an October 1997 VA medical examination, the appellant 
reported that he continued to have incontinence, which 
required him to wears pads, and which caused some degree of 
irritation of the penis, as evidenced by redness and a 
burning sensation.  Examination revealed that the appellant 
was wearing a pad and that there was some irritation of the 
penile skin present, without tenderness.  The diagnosis was 
status post radical prostatectomy for prostate cancer with 
incontinence and dermatitis of the penile skin.  

The surgeon who performed the appellant's September 1997 
prostatectomy, W. H. Sanders, M.D., conducted a follow-up 
examination in October 1997.  Cystoscopy revealed a normal 
urethra, no evidence of any contracture at the bladder neck, 
and a normal bladder.  A 20 percent mcg injection of Prostin 
resulted in a good erection but made the penis sore, causing 
the appellant to feel that the adverse effect outweighed its 
benefit.  The assessment was prostate cancer seven weeks 
radical prostatectomy for stage T3 disease, voiding 
dysfunction that was more likely to be related to bladder 
atony than to obstruction, erectile dysfunction, and stress-
type incontinence that should resolve spontaneously.  

The appellant underwent a VA genitourinary examination in 
June 1998, at which time he reported that he had experienced 
voiding dysfunction and total impotence since his September 
1997 surgery.  He indicated that his weight had been stable, 
and that he experienced frequency of urination, having to 
strain to void, pain in the suprapubic area, leaking with 
straining, and flatulence.  He stated that he did not wear 
pads and did not have continuous leaking.  Examination did 
not reveal recurrent urinary tract infection, renal stones, 
or nephritis.  The diagnoses were carcinoma of the prostate, 
status post radical prostatectomy, with no indication of any 
recurrence; urge type urinary incontinence secondary to the 
radical prostatectomy; and total impotence secondary to the 
radical prostatectomy.  

Dr. Sanders performed another examination in August 1998, at 
which time the appellant complained of erectile dysfunction, 
stress urinary incontinence for which he did not wear a pad 
but which required him to change his underwear about twice a 
day, fairly severe obstructive voiding symptoms, a weak 
stream, having to strain, and a feeling of intermittence and 
incomplete emptying.  A cystoscopy was performed which showed 
no bladder neck contraction.  The anterior urethra was 
normal, the sphincter was intact, and the entire bladder 
appeared normal.  The impressions were erectile dysfunction 
that was related to surgery and mild voiding dysfunction that 
was related primarily to bladder dysfunction.  

The appellant's most recent genitourinary examination was 
performed by VA in June 1999.  He indicated that he had not 
had any particular weight gain or loss.  He stated that he 
did not wear a pad because of the irritation caused by the 
urine that would collect in it, but that because he wet his 
clothes every time he urinated, due to leaking that would run 
down his legs, he had to change clothes with every urination.  
The examiner reported that the appellant did not require 
catheterization, instrumentation, or drainage procedures, and 
that there was no diet therapy, particular medications, or 
invasive procedures.  The effect of the appellant's 
incontinence on his daily life was described as very 
uncomfortable, in that he was unable to carry out a normal 
daily life or work life, with unrelated severe back pain also 
preventing him from having a normal life.  The diagnoses were 
status post radical prostatectomy for carcinoma of the 
prostate, with no indication of recurrence on examination; 
total impotence that was not responsive to treatment; and 
incontinence requiring change of clothing with every bladder 
urge.  

Service connection was granted for prostatitis by a September 
1984 rating decision that assigned a noncompensable 
evaluation under Diagnostic Code 7257 from January 1, 1984.  
A November 1997 rating decision granted service connection 
for prostate cancer, status post radical prostatectomy, on 
the basis that it was related to his exposure to Agent Orange 
in Vietnam.  The classification of the appellant's prostate 
problems was changed to a history of prostatitis, with 
carcinoma of the prostate, status post prostatectomy, and a 
10 percent evaluation was assigned under Diagnostic Code 
7528, from February 7, 1997, to July 7, 1997, followed by a 
100 percent assigned evaluation from July 8, 1997.  A July 
1998 rating decision proposed reduction of the 100 percent 
evaluation to 10 percent, and an October 1998 rating decision 
finalized the reduction, effective January 1, 1999.  

A 100 percent evaluation is assigned for malignant neoplasms 
of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic 
Code 7528.  Note:  Following the cessation of surgical, X-
ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of §3.105(e) 
of this chapter.  If there has been no local recurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant. 

Voiding dysfunction is rated as leakage, frequency, or 
obstruction.  A 20 percent evaluation is assigned for leakage 
that requires the wearing of absorbent materials which must 
be changed less than two times per day.  A 40 percent 
evaluation is assigned for leakage that requires wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  A 60 percent evaluation is assigned for leakage that 
requires the wearing of absorbent materials which must be 
changed more than four times per day.  38 C.F.R. § 4.115a.  

A 10 percent rating is warranted for urinary frequency with 
the daytime voiding interval between 2 and 3 hours, or 
awakening to void 2 times per night.  A 20 percent rating is 
warranted for urinary frequency, with the daytime voiding 
interval between 1 and 2 hours, or awakening to void 3 to 4 
times per night.  A 40 percent rating is warranted for 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  38 C.F.R. § 4.115a.  

Obstructive voiding warrants a 30 percent rating when it 
requires intermittent or continuous catheterization.  
Obstructive voiding manifested by marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream), with one or a combination of post void 
residuals greater than 150 cc, uroflowmetry-markedly 
diminished peak flow rate (less than 10 cc), recurrent 
urinary tract infections secondary to obstructions, or 
stricture disease requiring periodic dilation every two to 
three months, is evaluated as 10 percent disabling.  38 
C.F.R. § 4.115a.  

In reviewing the evidence presented in this case, the Board 
notes that the appellant has chosen to discontinue the 
wearing of absorbent materials (pads) for his incontinence 
because of the irritation caused by the collection of urine 
in the pad.  However, he indicated that he must change his 
clothes with each urination because of the leaking of urine 
down his leg as a result of the incontinence, and he stated 
at the August 1998 examination by Dr. Sanders that he changes 
his underwear about twice a day.  Because the Board finds 
that the appellant must change his clothes approximately two 
times a day, his symptomatology more nearly approximates the 
criteria for a 40 percent evaluation based on leakage that 
requires wearing of absorbent materials which must be changed 
2 to 4 times per day.  Therefore, the Board concludes that a 
40 percent evaluation is warranted for the appellant's 
prostate cancer, status post prostatectomy, based on voiding 
dysfunction.  As the evidence does not establish that the 
appellant must change his clothes more than four times a day, 
a 60 percent evaluation is not warranted.  

In reaching its decision, the Board considered the complete 
history of the disability in question as well as current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.16.  Further, the Board has found that in this 
case the disability picture is not so exceptional or unusual 
as to warrant an evaluation on an extraschedular basis.  
There is no indication that the appellant's prostate cancer, 
status post prostatectomy, is currently productive of marked 
interference with his employment or that it necessitate 
frequent periods of hospitalization.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Special Monthly Compensation

The medical evidence of record indicates that the appellant 
has experienced erectile dysfunction/impotence since the 
September 1997 radical prostatectomy.  Dr. Sanders diagnosed 
erectile dysfunction at his October 1997 and August 1998 
examinations, and indicated at the latter examination that 
the condition was due to surgery.  The June 1998 VA 
genitourinary examination diagnosed total impotence secondary 
to the radical prostatectomy, and the June 1999 VA 
examination report noted that the appellant's total impotence 
was unresponsive to treatment.  

Under 38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(1)(i).  

The criteria for SMC based on loss or loss of use of a 
creative organ are stated above.  Clearly, there is no 
competent evidence that shows the appellant has lost a 
testicle or even part of his penis.  Thus, it must be decided 
whether he meets the requirements for SMC based on loss of 
use of a creative organ.  It is neither claimed nor shown 
that the appellant has any testicular abnormality that would 
meet the criteria of 38 C.F.R. § 3.350(a) for SMC, or that he 
is sterile.  While the regulation makes no provision for 
finding "loss of use" based on the inability to have an 
erection, he does in fact have loss of use of the creative 
organ secondary to the surgery for carcinoma of the prostate.  
Accordingly, because the appellant is currently diagnosed as 
being totally impotent and unresponsive to treatment, and 
that the condition is due to the radical prostatectomy he 
underwent in September 1997 for his service-connected 
carcinoma of the prostate, the Board concludes that his 
impotence warrants an award of SMC based on loss of use of a 
creative organ.  


ORDER

A 40 percent evaluation is granted for prostate cancer, 
status post prostatectomy, subject to the laws and 
regulations governing the award of VA monetary benefits.  

Special monthly compensation due to loss of use of a creative 
organ is granted, subject to the laws and regulations 
pertaining to the award of monetary benefits.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

